Title: From George Washington to The States, 18 October 1780
From: Washington, George
To: The States


                  
                     Sir
                     Head Quarters near Passaic Falls Octr 18th
                        1780
                  
                  In obedience to the orders of Congress, I have the honor to
                     transmit Your Excellency the present state of the troops of your line, by which
                     you will perceive how few Men you will have left after the 1st of Janry next.
                     When I inform you also that the troops of the other lines will be in general as
                     much reduced as yours, you will be able to judge how exceedingly weak the Army
                     will be at that period, & how essential it is, the States should make the most
                     vigorous exertions to replace the discharged men as early as possible.
                  Congress are now preparing a plan for a new establishment of
                     their Army, which when finished they will transmit to the several states with
                     requisitions for their respective quotas. I have no doubt it will be a primary
                     object with them to have the Levies for the War; and this appears to me a point
                     so interesting to our independence, that I cannot forbear entering into the
                     motives which ought to determine the states, without hesitation or alternative,
                     to take their measures decisively for that object.
                  I am religiously persuaded that the duration of the War, and the
                     greatest part of the misfortunes & perplexities we have hitherto experienced,
                     are chiefly to be attributed to the system of temporary inlistments. Had we in
                     the commencement raised an army for the war, such as was within the reach of
                     the abilities of these States to raise & maintain we should not have
                     suffered those Military Checks which have so frequently shaken our cause, nor
                     should we have incurred such enormous expenditures, as have destroyed our proper
                     currency & with it all public credit. A moderate compact force, on a
                     permanent establishment, capable of acquiring the discipline essential to
                     Military operations, would have been able to make head against the Enemy,
                     without comparison better that the throngs of Militia, which at certain
                     periods have not been in the field, but in their way to and from the field: for
                     from that want of perseverance, which characterizes all Militia, and of that
                     coercion, which cannot be exercised upon them, it has always been found
                     impracticable to detain the greatest part of them in service even for the term
                     for which they have been called out; and this has been commonly so short, that
                     we have had a great proportion of the time two sets of men to feed & pay, one
                     coming to the Army & the others going from it. From this circumstance and
                     from the extraordinary waste and consumption of provisions, stores, camp
                     equipage, arms, cloaths, and every article incident to irregular troops, it is
                     easy to conceive what an immense increase of public expence has been produced
                     from the source of which I am speaking. I might add the diminution of our
                     agriculture, by calling off at critical seasons, the labourers employed in it,
                     as has happened in instances without number.
                  In the enumeration of Articles wasted—I mention cloaths—It may
                     be objected that the terms of engagement of the levies do not include this
                     article; but if we want service from the Men particularly
                     in the cold season, we are obliged to supply them notwithstanding; and they
                     leave us before the cloaths are half worn out.
                  But there are evils still more striking that have befallen us—The intervals between the dismission of one army and the collection of another
                     have more than once, threatened us with ruin, which humanly speaking, nothing
                     but the supineness or folly of the Enemy could have saved us from. How did our
                     cause totter at the close of 76, when with little more than two thousand men,
                     we were driven before the Enemy through the Jerseys, and obliged to take Post
                     on the other side of the Delaware, to make a show of covering Philadelphia,
                     while in reality nothing was more easy to them with a little enterprize and
                     industry, than to make their passage good to that city, and dissipate the
                     remaining force, which still kept alive our expiring opposition! What hindered
                     them from dispersing our little Army, and giving a fatal blow to our affairs
                     during all the subsequent winter, instead of remaining in a State of torpid
                     inactivity, and permitting us to hover about their quarters, when we had
                     scarcely troops sufficient to mount the ordinary guards? After having lost two
                     battles, and Philadelphia in the following campaign, for want of those numbers,
                     and that degree of discipline which we might have acquired by a permanent
                     force in the first instance—in what a cruel and perilous situation did we
                     again find ourselves in the Winter of 77 at Valley Forge, within a days march
                     of the Enemy, with little more than a third of their strength, unable to defend
                     our position, or retreat from it, for the want of the means of transportation?
                     What but the fluctuation of our Army enabled the Enemy to detach so boldly to
                     the Southward in 78 and 79, to take possession of two States, Georgia and South
                     Carolina, while we were obliged here to be idle spectators of their weakness—set at defiance by a Garrison of Six thousand regular Troops, accessible every
                     where by a bridge which nature had formed, but of which we were unable to take
                     advantage from still greater weakness—apprehensive even for our own safety?
                     How did the same Garrison insult the Main Army of these States the ensuing
                     spring, and threaten the destruction of all our Baggage and Stores, saved by a
                     good countenance more than by an ability to defend them? And what will be our
                     situation this Winter, our Army by the 1st of January diminished to little more
                     than a sufficient Garrison for West Point, the Enemy at full liberty to ravage
                     the Country where ever they please, and leaving a handfull of Men at New York, to
                     undertake expeditions for the reduction of other States, which for want of
                     adequate means of defence will, it is much to be dreaded, add to the number of
                     their Conquests, and to the examples of our want of energy and wisdom?
                  The loss of Canada to the Union, and the fate of the brave
                     Montgomery compelled to a rash attempt by the immediate prospect of being left
                     without troops, might be enumerated in the catalogue of evils that have
                        sprang from this fruitful source.
                  We not only incur these dangers and suffer these losses for want
                     of a constant force equal to our exigencies; but while we labour under this
                     impediment, it is impossible there can ever be any order, or oeconomy or System
                     in our finances. If we meet with any severe blow the great exertions, which the
                     moment requires to stop the progress of the misfortune, oblige us to depart
                     from general principles to run into any expence, or to adopt any expedient,
                     however injurious on a large scale, to procure the force, and means which the
                     present emergency demands. Every thing is thrown into confusion, and the
                     measures taken to remedy immediate evils, perpetuate others. The same is the
                     case, if particular conjunctures invite us to offensive operations—we find
                     ourselves unprepared, without troops, without magazines, and with little time
                     to provide them. We are obliged to force our resources by the most burthensome
                     methods to answer the end, and after all it is but half answered. The design
                     is announced by the occasional effort, and the Enemy have it in their power to
                     counteract and elude the blow. The prices of every thing, Men provisons
                     &c. are raised to a height, to which the revenues of no Government, much
                     less ours, would suffice. It is impossible the people can endure the excessive
                     burthen of Bounties for annual Drafts & Substitutes increasing at every
                     new experiment: whatever it might cost them, once for all, to procure men for
                     the war, would be a cheap bargain.
                  I am convinced our system of temporary inlistments has prolonged
                     the War, and encouraged the Enemy to persevere. Baffled while we had an Army in
                     the field, they have been constantly looking forward to the period of its
                     reduction as the period to our opposition, and the Season of their successes.
                     They have flattered themselves with more than the event has justified; for they
                     believed when one army expired, we should not be able to raise another:
                     undeceived however in this expectation by experience, they still remain
                     convinced, & to me evidently on good grounds that we must ultimately sink
                     under a system, which increases our expence beyond calculation, enfeebles all
                     our measures, affords the most inviting opportunities to the Enemy, and wearies
                     & disgusts the People. This has doubtless had great influence in preventing
                     their coming to terms, and will continue to operate in the same way. The
                     debates on the Ministerial side have frequently manifested the operation of
                     this motive, and it must in the nature of things have had great weight.
                  The interposition of Neutral powers may lead to a negotiation
                     this winter. Nothing will tend so much to make the Court of London reasonable
                     as the prospect of a permanent Army in this Country, and a spirit of exertion
                     to support it.
                  It is time we should get rid of an error which the experience of
                     all mankind has exploded, and which our own experience has dearly taught us to
                     reject—the carrying on a War with militia, or (which is nearly the same thing)
                     temporary levies, against a regular, permanent and disciplined force. The idea
                     is chimerical, & that we have so long persisted in it, is a reflection on the
                     judgment of a nation to enlightened as we are, as well as a strong proff of the
                     empire of prejudice over reason. If we continue in the infatuation we shall
                     deserve to lose the object we are contending for.
                  America has been almost amused out of her liberties—We have
                     frequently heard the behaviour of the Militia extolled upon one and another
                     occasion, by men who judge only from the surface, by men who had particular
                     views in misrepresenting, by visionary men, whose credulity easily swallowed
                     every vague story, in support of a favourite Hypothesis—I solemnly declare I
                     never was witness to a single instance that can countenance an opinion of
                     Militia or raw troops being fit for the real business of fighting. I have found
                     them useful as light parties to skirmish in the Woods, but incapable of making
                     or sustaining a serious attack. This firmness is only acquired by habits of
                     discipline and service. I mean not to detract from the merit of the Militia—their zeal and spirit upon a variety of occasions have entitled them to
                     the highest applause, but it is of the greatest importance we should learn to
                     estimate them rightly: we may expect every thing from ours that Militia is
                     capable of, but we must not expect from any, services for which Regulars alone
                     are fit.
                  The late battle of Campden is a melancholly comment upon this
                     doctrine. The Militia fled at the first fire, and left the Continental Troops
                     surrounded on every side, and overpowered with numbers to combat for safety
                     instead of victory. The Enemy them selves have witnessed to their valour.
                  An ill effect of short inlistments, which I have not yet taken
                     notice of, is that the constant fluctuation of their Men is one of the sources
                     of disgust to the Officers. Just when by great trouble, fatigue, and vexation
                     (with which the training of recruits is attended) they have brought their Men
                     to some kind of order, they have the mortification to see them go home; and to
                     know that the same drudgery is to recommence the next Campaign. In Regiments so
                     constituted an Officer has neither satisfaction nor credit in his Command.
                  Every motive which can arise from a consideration of our
                     circumstances in a domestic or foreign point of View, calls upon us to abandon
                     temporary expedients, and substitute something durable, Systematic and
                     substantial. This applies to our civil administration as well as to our
                     Military establishment. It is as necessary to give Congress, the common head,
                     sufficient power to direct the common forces, as it is to raise an Army for the
                     War; but I should go out of my province to expatiate on civil affairs—I cannot
                     forbear adding a few more remarks.
                  Our finances are in an alarming state of derangement—Public
                     credit is almost arrived at its last stage—The people begin to be dissatisfied
                     with the feeble mode of conducting the war; and with the ineffectual burthens
                     imposed upon them; which though light in comparison with what other Nations
                     feel are from their novelty heavy to them. They lose their Confidence in
                     Government apace—The Army is not only dwindling into nothing; but the
                     discontents of the Officers as well as the Men have Matured to a degree, that
                     threatens but too general a renunciation of the service, at the end of the
                     Campaign. Since January last we have had registered at Head Quarters more than
                     one hundred and sixty Resignations, besides a number of others that never were
                     regularly reported; I speak of the Army in this quarter. We have frequently in
                     the course of the Campaign experienced an extremity of want—Our Officers are
                     in general indecently defective in cloathing—Our men are almost naked, totally
                     unprepared for the inclemency of the approaching season. We have no Magazines
                     for the Winter—the mode of procuring our supplies is precarious, And all the
                     reports of the Officers employed in collecting them are gloomy.
                  These circumstances conspire to show the necessity of immediately
                     adopting a plan that will give more energy to Government, more vigour & more
                     satisfaction to the Army. Without it we have every thing to fear. I am
                     persuaded of the sufficiency of our resources, if properly directed.
                  Should the requisitions of Congress by any accident, not arrive
                     before the Legislature is about to rise—I beg leave to recommend that a plan
                     be devised, which is likely to be effectual for raising the Men, that will be
                     required for the War: leaving it to the Executive to apply it to the quota
                     which Congress will fix. I flatter myself however the requisitions will arrive
                     in time.
                  The present Crisis of our affairs appears to me so serious as to
                     call upon me as a good Citizen to offer my sentiments freely for the safety of
                     the Republic. I hope the motive will excuse the liberty I have taken. I have
                     the honor to be Your Excellenys Most Obedient and very Humble Servant
                  
                  
                        this circular was addressed to Meshech Weare of New
                        Hampshire
                     
                     
                     To be added to the Letter of Delaware.
                     P.S. The foregoing is circular to the several States. Having
                        received no return of your Regiment since the affair of Campden, I have it
                        not in my power to transmit any. I can only observe that my accounts make it
                        probable it is greatly reduced. There are in Lee’s Corps thirty eight men
                        belonging to your State. I beg leave to suggest that the readiest way to
                        obtain a perfect return will be by application of your Excellency to the
                        Commanding Officer with the Regt.
                     
                     
                     
                     
                  
               P.S. to the State of Maryland.
                     The foregoing is circular to the several States. I have it not
                        in my power to transmit a very accurate return of the troops of your State,
                        but I send the best I have received since the late affair at Campden; in
                        which however the remains of the Delaware are included without being
                        distinguished. I beg leave to suggest that the readiest way to obtain a more
                        perfect one, will be by application from Your Excellency to Major Genl
                        Smallwood.P.S. to the States of Virginia and North Carolina.
                     The foregoing is Circular to the several States. The
                        circumstances of your line put it out of my power to transmit a Return.P.S. to Pennsylvania.
                     The foregoing is Circular to the Several States. The
                        observation I make in the first paragraph respecting the comparative
                        strength of the troops would mislead, if applied to your line; for you have
                        a much larger proportion of troops for the War than most of the other
                        States. The Men belonging to Pennsylvania in Hazen’s Regiment is not
                        included in the return I send you, because I believe it will be the
                        intention of Congress to keep this Regt up, upon a distinct establishment.
                        The same circular, dated 20 October, was sent to William
                           Livingston.
                     